SCI 4-6 Rond Point des Champs Elysées/INTER PARFUMS SA

Locaux 4ème étage droite

VISE POUR TIMBRE ET ENREGISTRÉ A LA RECETTE

DE EUROPE (ILLISIBLE) LE

SERVICE DE L'ENREGISTREMENT

REÇU (ILLISIBLE)

RENOUVELLEMENT DE BAIL COMMERCIAL

Soumis aux Articles L 145.1 à L 145.60 du Nouveau Code de Commerce

et au décret du 30 Septembre 1953

ENTRE LES SOUSSIGNES

- La Société Civile Immobilière du 4/6 Rond-Point des Champs Elysées,

Représentée par : DAUCHEZ, Administrateurs de Biens, Société Anonyme ayant son
siège social 132 boulevard Haussmann 75008 PARIS.

Titulaire de la carte professionnelle no G 989, garantie par la Société Anonyme
d'Assurance SOCAMAB ASSURANCES, 18 rue Beaurepaire PARIS 10ème, ladite société
représentée par

Madame Mabé LE CHATELIER,

ci-après dénommée << le Bailleur >>,

d'une part,

ET

- La Société INTER PARFUMS S.A, au capital de 12 816 594,00 euros, immatriculée
au Registre du Commerce et des Sociétés de PARIS sous le no B 350 219 382 dont
le siège social est situé 4/6, Rond-Point des Champs Elysées 75008 PARIS,

et représentée aux fins des présentes par Monsieur Philippe SANTI, en qualité de
Directeur Administratif et Financier, dûment habilité aux fins des présentes,

ci-après dénommée << le Preneur >>

d'autre part,

PREALABLEMENT AUDIT ACTE, IL EST EXPOSE CE QUI SUIT :

Suivant acte s.s.p. en date à Paris du 30 septembre 1993, enregistré à Paris
8ème ROULE ARTOIS, le 5 octobre 1993, Bordereau 1081, Folio 1/12, la SOCIETE
CIVILE IMMOBILIERE. DU 4/6 ROND POINT DES CHAMPS ELYSEES propriétaire, a
consenti un bail à la SOCIETE INTER PARFUMS S.A. pour une durée de TROIS, SIX ou
NEUF années à compter du 1er octobre 1993 moyennant un loyer annuel en principal
de 121 959, 23 EUROS HT (800 000 Francs HT).

Suivant avenant s.s p. en date à Paris du 3 décembre 1993, enregistré à Paris
8ème Roule Artois, le 28 décembre 1993, bordereau 1230, Folio 7/1, la SOCIETE
CIVILE IMMOBILIERE DU 4/6 ROND POINT DES CHAMPS ELYSEES a consenti à la Société
INTER PARFUMS S.A. l'autorisation de domicilier toute société mère existante ou
venir à l'immeuble 4/6 Rond Point des Champs Elysées 75008 Paris.

Suivant acte s.s.p par anticipation en date à Paris du 7 août 1996, enregistré à
Paris 8ème ROULE ARTOIS, le 5 septembre 1996, Bordereau 432/2, Folio 83, la
SOCIETE CIVILE IMMOBILIERE DU 4/6 ROND POINT DES CHAMPS ELYSEES a consenti par
anticipation à la Société INTER PARFUMS S.A. un renouvellement de bail pour une
durée de TROIS, SIX ou NEUF années à compter du 1er juillet 1996 moyennant un
loyer annuel en principal de 108 528, 45 EUROS HT (711 900 Francs HT).

Suivant acte d'huissier en date du 1er septembre 2004, la SOCIETE CIVILE
IMMOBILIERE DU 4/6 ROND POINT DES CHAMPS ELYSEES a fait délivrer à la Société
INTER PARFUMS S.A. un congé avec offre de renouvellement à compter du 1er
Juillet 2005, pour un loyer annuel en principal proposé à 169.825,00 Euros.

CECI EXPOSE, IL A ETE CONVENU CE QUI SUIT :

Le bailleur, donne à loyer au preneur, qui accepte, les lieux ci-après désignés
dépendant d'un immeuble sis au 4-6 Rond Point des Champs Elysées - PARIS 8ème.

DESIGNATION

Dans un immeuble sis 4-6 Rond Point des Champs Elysées-75008 PARIS

Les locaux situés au quatrième étage droite, d'une surface d'environ 346,50 m2,
correspondant au lot no 10 sis à l'angle du Rond-Point des Champs-Elysées et de
l'Avenue Franklin Roosevelt et comprenant :

Entrée, réception, quatorze bureaux, deux salles de réunion, une réserve, une
cuisine, un bloc sanitaires, rangements, dégagements, tels qu'ils figurent au
plan annexé au présent acte.

Ainsi au surplus que les lieux s'étendent, se poursuivent et comportent, avec
toutes leurs dépendances, sans aucune exception ni réserve et sans qu'il soit
besoin d'en faire ici une plus ample désignation, le preneur déclarant les bien
connaître pour les occuper déjà,

Il est précisé que toute erreur dans la désignation ci-dessus ne peut justifier
ni réduction ni augmentation du loyer, les parties se référant à la consistance
des locaux tels qu'ils se comportent.

DUREE

Le présent bail, qui commencera à courir le 1er Juillet 2005 est consenti pour
une durée de trois, six ou neuf ans, qui expireront les 30 Juin 2008, 30 Juin
2011 ou 30 Juin 2014, au choix du preneur seul à charge par lui s'il désire
donner congé pour l'expiration de la première ou de la deuxième période
triennale de respecter un préavis de six mois.

Tout congé devra être signifié par acte extrajudiciaire.

PRIX

La présente location est consentie et acceptée moyennant un loyer annuel en
principal de CENT SOIXANTE HUIT MILLE CINQUANTE DEUX EUROS ET CINQUANTE CENTIMES
(168.052,50 euros), ainsi que la T.V.A., applicable, que le preneur s'oblige à
payer au bailleur ou à son mandataire, au domicile de celui-ci, par quart, aux
quatre termes ordinaires de l'année, le premier jour de chaque trimestre, de
trois mois en trois mois, jusqu'à l'expiration de la location, à terme d'avance.

Ledit loyer sera automatiquement indexé le premier juillet de chaque année en
fonction de la variation de l'indice du coût de la construction d'un immeuble
tel qu'il sera publié par l'Institut National des Statistiques et des Études
Économiques (INSEE) pour le 4ème trimestre de chaque année.

La première indexation interviendra pour la première fois le 1er Juillet 2006
sur la base de la variation entre l'indice du 4éme trimestre 2004 qui est de
1269, et celui qu'il publiera pour le 4ème trimestre 2005, et dans le futur sur
la base des indices du 4ème trimestre de chaque année.

En sus du loyer ci-dessus fixé, le preneur remboursera au bailleur, en même
temps que chaque terme de loyer, les différentes prestations et fournitures que
les propriétaires peuvent récupérer sur les locataires, en particulier sa part :

 * des dépenses municipales (balayage, enlèvement des ordures ménagères) des
   dépenses d'entretien, des appointements des gardiens, huissier, agents
   d'accueil, employés d'immeuble, et charges accessoires ;
 * des dépenses d'eau froide ;
 * SCI 4-6 Rond Point des Champs Elysées/ INTER PARFUMS SA 4
 * des dépenses de fonctionnement ;
 * des dépenses concernant l'ascenseur qui dessert les étages ;
 * des dépenses de climatisation ;
 * de la taxe annuelle sur les bureaux et les commerces en Ile de France
   concernant les lieux loués, si elle est due, au premier janvier de chaque
   année. Il est expressément convenu que cette taxe sur les bureaux est due par
   le preneur à partir de l'année 2004,
 * De la taxe foncière et de la taxe d'enlèvement des ordures ménagères. Il est
   expressément convenu que ces taxes sont dues par le preneur à partir de
   l'année 2004 (prorata temporis).
 * de la taxe d'enlèvement des déchets industriels et commerciaux, si elle est
   due.

Il sera demandé pour le remboursement de ces charges une provision trimestrielle
de DEUX MILLE TROIS CENT QUATRE VINGT QUATRE EUROS (2.384,00 euros), le compte
définitif étant établi en fin d'exercice.

Toutefois, la taxe annuelle sur les Bureaux et commerces en Ile de France, la
taxe foncière, la taxe d'enlèvement des ordures ménagères et éventuellement
celle d'enlèvement des déchets industriels et commerciaux, ne sont pas incluses
dans les provisions sur charges ordinaires et sont appelées une fois par an.

Les modalités de répartition des charges pourront être modifiées par voie
contractuelle, judiciaire, ou légale.

Tout retard dans le règlement des sommes dues, tant au titre du loyer qu'au
titre des charges et accessoires, donnera lieu à des relances dont les frais
incomberont au preneur, à savoir : pour la première relance : 10 euros, pour la
deuxième relance : 20 euros, suivant les tarifs en vigueur au jour de la
signature des présentes.

La somme de 2,00 euros sera demandée chaque mois pour frais d'établissement
d'avis d'échéance, suivant les tarifs en vigueur au jour de la signature des
présentes.

DEPOT DE GARANTIE

Le preneur versera en outre à la signature des présentes, à titre de complément
de dépôt de garantie, la somme de NEUF MILLE QUATRE CENT QUATRE VINGT QUINZE
EUROS ET QUARANTE CINQ CENTIMES (9.495,45 Euros), qui, avec celle déjà versée de
TRENTE DEUX MILLE CINQ CENT QUINZE EUROS ET SOIXANTE SEPT CENTIMES (32.515,67
Euros), formera un dépôt de garantie total de QUARANTE DEUX MILLE TREIZE EUROS
ET DOUZE CENTIMES (42.013,12 euros) représentant trois mois de loyers H.T.

A chaque indexation ou révision de loyer, ce dépôt de garantie sera réajusté de
telle sorte qu'il corresponde toujours à trois mois de loyers H.T.

Ladite somme sera remboursée au preneur après déménagement et remise des clés,
déduction faite des loyers et réparations locatives ou toutes autres sommes
pouvant être dues par le preneur au bailleur, ou dont celui-ci pourrait être
rendu responsable pour le preneur. Cette somme ne sera en aucun cas productive
d'intérêts au profit du preneur.

CLAUSE RESOLUTOIRE

Il est expressément convenu que :

1) A défaut de paiement d'un seul terme de loyer en principal, charges, taxes et
prestations, à son échéance convenue, comme au cas d'infraction ou d'inexécution
d'une des conditions générales ou particulières prévues au bail, un mois après
un simple commandement demeuré infructueux, malgré toutes offres ultérieures de
payer ou d'exécuter, la présente location sera résiliée de plein droit, si bon
semble au bailleur, sans qu'il soit besoin d'aucune formalité judiciaire autre
qu'une simple ordonnance de référé rendue par M. le Président du Tribunal de
Grande Instance prononçant l'expulsion, ladite ordonnance ayant pour objet, non
de prononcer la résiliation qui a lieu de plein droit si bon semble au bailleur,
mais d'en assurer l'exécution.

2) Au cas de résiliation prévue au paragraphe premier de la présente clause
résolutoire, les sommes versées au bailleur à titre de dépôt de garantie lui
seront acquises à titre d'indemnité, sans préjudice de tous dépens et de tous
dommages et intérêts.

3) En cas de non-paiement de toute somme due à son échéance ou d'inexécution
d'une des conditions générales ou particulières prévues au bail et dès le
premier acte d'huissier, le preneur devra de plein droit payer en sus, outre les
frais de recouvrement y compris la totalité du droit proportionnel dû à
l'huissier de justice, une pénalité égale à 10% (dix pour cent) du montant de la
somme due pour couvrir le bailleur tant des dommages pouvant résulter du retard
dans le paiement que des frais, diligences et honoraires exposés pour le
recouvrement de cette somme. Cette pénalité s'ajoute à l'intérêt légal dû à
compter du commandement.

CONDITIONS GENERALES

Le présent bail est consenti et accepté sous les charges ordinaires de droit,
suivant l'usage des lieux, et en outre aux conditions suivantes que le preneur
s'oblige à exécuter ou supporter à peine de résiliation, sans pouvoir prétendre
à aucune indemnité ni diminution de loyer, ni sans aucun recours contre le
bailleur ni contre son assureur.

1o Prise de possession : De prendre les lieux loués dans l'état où ils se
trouvent actuellement sans pouvoir exiger du bailleur aucune mise en état ni
aucune réparation quelconque, le gros oeuvre des murs et planchers étant seul à
la charge du bailleur.

2o Fermeture - Couverture : De ne pouvoir réclamer d'autres fermetures ni
serrures que celles existant actuellement, le preneur déclarant renoncer à tous
recours contre le bailleur ou contre son assureur, au cas de vol ou d'effraction
dans les lieux loués.

De supporter la dépose définitive de persiennes ou volets, au gré du bailleur,
sans indemnité.

De ne pouvoir placer sous les châssis, vitres, verrières ou plafonds en béton
translucide s'il en existe, des objets, machines, etc. pouvant être endommagés
par des fuites d'eau, le bailleur déclinant toute responsabilité au cas de
dégâts pouvant en résulter à raison de la nature même de ce mode de couverture
dont l'étanchéité n'est pas garantie.

3o État des lieux et entretien : D'entretenir les lieux loués, pendant toute la
durée du bail, en bon état de réparations locatives, et de faire, en
conséquence, exécuter à ses frais toutes réparations d'électricité, de
robinetterie, serrurerie, fumisterie, plomberie, chauffage central, menuiserie,
peinture, fenêtres et volets, etc., en un mot tous travaux qu'il serait
nécessaire de faire effectuer dans les lieux, même le remplacement total ou
partiel.

Seul le gros oeuvre des murs et planchers (au sens de l'article 606 du Code
Civil) restera à la charge du bailleur.

De rendre à la fin de la location les lieux loués dans le même état que celui
dans lequel l'état des lieux dressé lors de la prise de possession montrera
qu'ils se trouvaient au début de la location.

A l'expiration de la location, il sera dressé un autre état des lieux indiquant
les réparations locatives pouvant être dues par le preneur. Ledit preneur devra
en régler le montant.

4o Travaux par le preneur - Embellissements - Améliorations : De ne pouvoir,
sans le consentement exprès et par écrit du bailleur, rien changer dans la
distribution des lieux loués, notamment en ce qui concerne l'affectation donnée
aux différentes parties des lieux loués.

De ne pouvoir faire aucun changement, installation, démolition, percement de
murs, cloisons, planchers, ni scellement sans le consentement exprès et par
écrit du bailleur.

De ne pouvoir faire exécuter ces travaux, s'ils étaient autorisés par le
bailleur, qu'après l'approbation et sous la direction de l'architecte du
bailleur, dont le preneur paierait les honoraires.

De laisser à la fin de la location si bon semble au bailleur, sans indemnité,
les changements et travaux ainsi exécutés.

De laisser également tous décors, embellissements, armoires fixées aux murs,
conduites de gaz, d'eau et d'électricité, que le preneur pourrait faire
installer et, en général, toutes installations et tous embellissements devenant
immeubles par destination, à moins que le bailleur ne préfère que les lieux
soient rétablis, aux frais du preneur et sans indemnité, dans leur état
primitif.

De ne pouvoir surcharger les planchers des lieux loués, sans en avoir au
préalable complété la solidité au moyen de mesures que préconiserait
l'architecte du bailleur, sous les ordres duquel les travaux devraient
d'ailleurs être exécutés, aux frais du preneur.

De supporter les frais d'une modification éventuelle des lieux loués qui
pourrait être exigée par une quelconque administration, même si cette exigence
était imprévisible et constitutive, par suite d'un fait de force majeure.

5o Travaux dans l'immeuble - Visite des Lieux - Canalisations : De souffrir,
sans aucune indemnité, ni diminution de loyer, les travaux que le bailleur
jugerait nécessaire de faire exécuter dans les lieux loués, ou dans l'immeuble
dont ils dépendent, leur durée excéderait-elle quarante jours.

Le bailleur se réserve la faculté, au besoin par dérogation à l'Article 1723 du
Code civil, d'apporter toutes les modifications qu'il jugera à propos, tant à
l'aspect extérieur qu'à l'intérieur de l'immeuble dont dépendent les locaux
loués, à l'exclusion des lieux présentement loués.

De laisser passer par les lieux loués, si besoin était, pour procéder au
nettoyage des cours, courettes, visites des contrepoids d'ascenseur ou autres
travaux nécessaires à la bonne tenue de l'immeuble ou au fonctionnement de tous
appareils.

De supporter, sans aucune indemnité, ni diminution de loyer, tous les travaux
que le bailleur estimerait devoir subir ou serait forcé de subir, ainsi que
toutes constructions ou démolitions voisines, tous bouchements de cours,
courettes ou jours de souffrance.

De laisser traverser ses caves par toutes canalisations nécessaires.

De déposer à ses frais et sans délai tous coffrages et décoration ainsi que
toutes installations qu'il aurait faites et dont l'enlèvement serait utile pour
la recherche et la réparation des fuites de toute nature, de fissures dans les
conduits de fumée et de ventilation, notamment après incendie ou infiltrations,
et en général pour l'exécution de travaux.

Au cas où des travaux s'avéreraient nécessaires sur toutes canalisations, le
bailleur se réserve la possibilité de remplacer les canalisations encastrées par
des canalisations apparentes.

En cas de travaux, constructions, vente de l'immeuble par parties ou en
totalité, le bailleur pourra modifier la répartition des caves et procéder à un
échange de locaux.

De laisser le bailleur, son architecte et leurs représentants pénétrer dans les
lieux loués chaque fois qu'ils le jugeront utile; ces derniers veillant à
prévenir le preneur 24 heures à l'avance (sauf urgence).

6o Expropriation : De ne pouvoir exiger du bailleur aucune indemnité ni
diminution de loyer si, pendant la durée du présent bail, l'immeuble dont
dépendent les lieux présentement loués venait être démoli en totalité ou en
partie par suite de retranchement, reculement ou expropriation pour cause
d'utilité publique, sauf bien entendu le recours du locataire contre les parties
expropriantes.

7o Garnissement : De tenir les lieux loués constamment garnis de meubles,
marchandise, objets mobiliers en quantité et de valeur suffisante pour répondre
du paiement des loyers et de l'exécution des charges et conditions du bail.

De maintenir dans les lieux loués une activité commerciale constante, sans
pouvoir sous aucun prétexte, sauf la fermeture normale pour congés payés cesser,
même momentanément, de les employer à la destination ci-dessous indiquée.

Tout déménagement partiel anticipé est interdit au preneur qui, dans tous les
cas, ne pourra quitter les lieux loués qu'après l'entière exécution des
obligations prévues au présent acte.

8o Assurances : Perte de la chose louée, recours et assurances

8 - 1 - biens propriété du preneur

Le preneur assurera et maintiendra assurés pendant toute la durée du bail contre
les risques d'incendie, d'explosion, dégâts des eaux, destruction, les meubles,
objets mobiliers, matériels et de manière générale tout ce qui est sa propriété
à l'intérieur des locaux, y inclus les agencements, renonçant à tout recours à
l'encontre du bailleur dans l'hypothèse où les meubles, objets mobiliers,
matériels, agencements ou autres seraient endommagés partiellement ou
totalement.

Le preneur s'engage à imposer à son assureur la même renonciation à recours à
l'encontre de son bailleur.

8 - 2 - vis-à-vis des tiers

Le preneur devra également s'assurer contre le recours de tous tiers, renonçant
également à tout recours contre le bailleur si par le fait d'un tiers les biens
qui sont sa propriété sont partiellement ou totalement endommagés ou encore s'il
doit interrompre momentanément ou totalement son activité.

Le preneur s'engage à imposer cette même renonciation à recours à son assureur.

8 - 3 - biens propriété bailleur

Le bailleur assurera l'immeuble et tous les éléments d'équipement ou autres
devenus immeuble par destination contre les risques d'incendie, d'explosion,
dégât des eaux, destruction partielle ou totale pour quelque cause que ce soit
et ce, en valeur reconstruction à neuf.

Le bailleur, dans l'hypothèse d'un sinistre, renonce à tous recours à l'égard du
preneur, il s'engage à imposer à son assureur la même renonciation à l'encontre
du preneur.

Le preneur remboursera au bailleur toute surprime née des activités exercées,
s'obligeant en outre à communiquer tous les éléments permettant de connaître les
biens devenus immeuble par destination, sauf à engager sa responsabilité
vis-à-vis du bailleur et dans l'hypothèse d'un sinistre à réparer le préjudice
subi par le bailleur en cas d'insuffisance de garantie.

Dès lors que les primes seraient établies pour une garantie concernant la
totalité de l'immeuble, à l'exception de la surprime née des activités exercées
dont la totalité demeure en toute hypothèse à la charge du preneur, la
quote-part due par le preneur serait celle rappelée à l'article 4.1.9, savoir :

8 - 4 - renonciations réciproques

Les parties s'obligent compte tenu des renonciations ci-dessus rappelées, à se
notifier dans le délai de deux mois et à compter de la prise d'effet des
présentes leurs polices d'assurances, lesquelles établies en fonction de leurs
obligations respectives devront :

pour le preneur, stipuler que lui-même et ses assureurs renoncent, en cas de
sinistre couvert par les garanties prévues aux articles 8-1 et 8-2, à tout
recours contre le bailleur et ses assureurs.

pour le bailleur, stipuler que lui-même et ses assureurs, pour les garanties
prévues à l'article 8-3 renoncent à tout recours contre le preneur et ses
assureurs.

Ces renonciations à recours seront réciproques de telle sorte que sous réserve
de la renonciation à recours de la part du preneur et de ses assureurs, le
bailleur et ses assureurs renoncent pour les mêmes sinistres, à tout recours
qu'ils seraient fondés à exercer contre le preneur et ses assureurs et que sous
réserve de la renonciation à recours de la part du bailleur et de ses assureurs,
le preneur et ses assureurs renoncent pour les mêmes sinistres à tout recours
qu'ils seraient fondés à exercer contre le bailleur et ses assureurs,

9o Contributions - Salubrité : De satisfaire à toutes les charges de ville et de
police dont les locataires sont ordinairement tenus.

De se conformer à toutes les prescriptions de l'autorité compétente pour cause
d'hygiène et de salubrité publique.

D'acquitter exactement toutes contributions et taxes pouvant lui incomber
personnellement. De justifier, avant son déménagement, au bailleur ou à son
mandataire du règlement de ses contributions par le reçu du Percepteur.

De supporter, pendant la durée de la location, sa part de tous impôts et taxes
d'État, de département ou de ville, sous quelque forme qu'ils soient créés,
perçus ou non sur le propriétaire.

10o Règlement intérieur : De ne pouvoir rendre le bailleur responsable des
interruptions qui pourraient se produire dans les services d'eau, gaz,
électricité ou tout autre service public, ou des restrictions qui pourraient,
éventuellement, être imposées par les pouvoirs publics aux divers services de
l'immeuble.

D'entretenir normalement les canalisations intérieures d'alimentation ou
d'écoulement d'eau, ainsi que toutes canalisations de gaz et d'électricité, le
bailleur ne devant jamais être inquiété à ce sujet et le preneur n'utilisant ces
canalisations qu'à ses risques et périls.

Le preneur devra en prenant possession des lieux, faire exécuter les travaux
éventuellement nécessaires pour mettre l'installation électrique propre aux
lieux loués, en conformité aux règlements en vigueur.

De faire ramoner à ses frais, par un fumiste qualifié, autant que besoin sera,
les cheminées et conduits de fumée dépendant des lieux loués.

Le bailleur ne garantit pas leur état et le preneur ne pourra les utiliser qu'à
ses risques et périls. Il ne pourra jamais demander leur remise en état. Il ne
pourra y brancher aucun poêle ou radiateur.

De ne rien déposer, ni laisser déposer, dans le vestibule de l'entrée de
l'immeuble, les couloirs, escaliers, et d'une façon plus générale, toutes
parties communes de l'immeuble qui sont formellement exclues de la présente
location.

De ne pouvoir placer ni des fleurs, ni des objets quelconques aux fenêtres aussi
bien sur rue que sur cour.

De respecter les conditions imposées par tout organisme créé entre propriétaires
ou occupants de l'immeuble, éventuellement avec la participation des
propriétaires ou occupants des immeubles voisins.

D'observer rigoureusement les usages établis à Paris en matière de voisinage.
D'éviter à ce sujet tous bruits, odeurs ou autres causes de gêne pour les autres
occupants de l'immeuble ou des immeubles voisins.

De veiller à ce que les équipements de ventilation tels que hottes aspirantes,
extracteurs, conduits, etc. répondent aux normes requis pour l'activité
autorisée par le présent bail, et que ces équipements soient maintenus en
parfait état de fonctionnement ; de telle sorte que le bailleur ne soit en aucun
cas inquiété par des gênes occasionnés au voisinage, sous forme de fumées,
odeurs, trépidations de machinerie, ou autres bruits.

De veiller à ce que son personnel ne stationne pas dans les parties communes de
l'immeuble, de lui interdire tous cris ou bruits quelconques, notamment au
moment des entrées et sorties, de telle sorte que la tranquillité de l'immeuble
ne soit pas troublée par leur présence.

De ne pouvoir avoir aucun animal malpropre ou bruyant.

De se substituer au bailleur sur toutes réclamations qui pourraient être élevées
par un voisin, le bailleur ne devant jamais être inquiété à ce sujet.

De ne faire en aucun cas de vente publique dans les lieux loués, même après
faillite ou liquidation judiciaire.

Lorsque le preneur aura reçu ou donné congé, et dans les six derniers mois de la
location, le bailleur pourra faire mettre un écriteau sans gêne pour le preneur,
à l'emplacement de son choix, indiquant que les lieux sont à louer. Le preneur
devra laisser visiter tous les jours ouvrables de 10 heures à midi et de 14
heures à 17 heures, en prévenant à l'avance. Il en sera également ainsi en cas
de mise en vente des lieux loués.

11o Chauffage : Il existe dans les lieux loués une installation de chauffage
privative.

Le preneur devra supporter directement, sans que le bailleur n'ait jamais à
intervenir de quelque manière que ce soit, la charge entière de l'installation
de chauffage, de son remplacement total ou partiel, de manière à laisser, à son
départ, lesdites installations en bon état de fonctionnement.

11o bis : Climatisation :

Dans le cas où une installation de climatisation privative serait mise en place
dans ses locaux, le preneur devra supporter directement, sans que le bailleur
n'ait jamais à intervenir de quelque manière que ce soit, la charge entière de
cette installation de climatisation dans ces locaux, de son remplacement total
ou partiel, de manière à laisser, à son départ, lesdites installations en bon
état de fonctionnement

12o Ascenseurs : De ne pouvoir utiliser l'ascenseur qu'à ses risques et périls,
et en se conformant aux prescriptions édictées à cet effet par l'entreprise
chargée de l'entretien.

De respecter la charge utile de cet appareil.

De respecter la possibilité d'usage de l'appareil par les autres occupants de
l'immeuble.

L'usage en est réservé aux locataires: il est interdit pour le transport de tous
matériaux ou objets et ne doit pas être utilisé par les livreurs ou coursiers.

Le bailleur décline toute responsabilité pour les accidents qui pourraient
survenir du fait de l'ascenseur et quelles qu'en soient les causes.

13o Destination des lieux : De ne pouvoir exercer dans les lieux loués que
l'activité D'IMPORTATION et EXPORTATION DE PARFUMS, COSMETIQUES, ARTICLES DE
MODE ET ACCESSOIRES.

Etant entendu que le commerce de la société INTER PARFUMS SA ne devra jamais
être limité au commerce exclusif des articles <<ARTICLES DE MODE ET ACCESSOIRES
>> ci-dessus énumérés à titre d'accessoires.

Les lieux objets des présentes sont loués à usage exclusif de bureaux.

Les lieux loués ne pourront servir à aucun autre usage, étant entendu que le
bailleur se réserve le droit de louer tous autres locaux de l'immeuble pour tous
commerces ou professions semblables ou similaires à celui du preneur.

14o Crédit-Bail : Dans le cas où le preneur aurait recours à un crédit-bail sur
son fonds de commerce ou sur un des éléments de celui-ci, il a l'obligation d'en
prévenir le bailleur par lettre recommandée avec accusé de réception dans le
mois qui précède la signature du

contrat de crédit-bail. De même, il aura l'obligation de le prévenir de la date
d'expiration du contrat de crédit-bail.

En cas de cession du fonds de commerce, le crédit-preneur aura la même
obligation vis-à-vis du crédit bailleur afin que le bailleur ne soit jamais
inquiété par l'établissement crédit-bailleur auprès duquel le contrat de
crédit-bail aura été souscrit.

Au moment de la cession du fonds de commerce, le crédit-bailleur doit informer
le propriétaire que toutes les formalités et obligations prévues au contrat de
crédit-bail ont été remplies par le crédit-preneur cessionnaire.

Au cas de demande de renouvellement du présent bail par le crédit-bailleur
désirant installer un nouvel exploitant, ce dernier devra exercer une activité
identique à celle de l'ancien crédit-preneur. Le crédit-bailleur devra en ce cas
adresser au bailleur, en même temps que la demande de renouvellement, toutes
informations concernant le nouvel exploitant (K-bis, statuts, références
bancaires) et son activité pour être soumis à son agrément exprès et par écrit.

15o Cession - Apport - Sous-location : De ne pouvoir céder son droit au présent
bail si ce n'est à l'acquéreur de son fonds de commerce, pourvu que ce soit en
totalité, et à charge de rester garant et répondant solidaire envers le bailleur
de tous cessionnaires successifs ; tant pour raison du paiement des loyers que
pour l'exécution des conditions générales du présent bail.

L'acte contenant la cession devra être fait sous la forme authentique ; le
bailleur devra y être appelé et une grosse dudit acte devra lui être remise
gratuitement dans le mois de la signature ; au dit acte de cession les
cessionnaires s'obligeront naturellement envers le bailleur au paiement du loyer
et à l'exécution des charges et conditions du présent bail.

Aucun apport ou cession ne pourra être fait s'il est dû des loyers et charges
par le preneur. Ces stipulations seront applicables à toutes cessions
successives.

De ne pouvoir donner son fonds en gérance, se substituer toute personne, prêter
les lieux loués, même temporairement, à des tiers.

De ne pouvoir sous-louer et domicilier ni en totalité ni en partie, sans
l'accord préalable et écrit du Bailleur.

15o bis Toutefois, le preneur est d'ores et déjà autorisé à domicilier dans les
lieux loués des sociétés du Groupe INTER PARFUMS, à condition de respecter les
cinq conditions indivisibles suivantes:

1) Que l'activité exercée par ces sociétés soit la même que celle prévue à la
13ème condition générale ci-dessus et que le preneur adresse au bailleur une
copie des statuts et du Kbis de ces sociétés;

2) Qu'il s'agisse de sociétés du Groupe INTER PARFUMS, dont il détient au moins
30% du capital social;

SCI 4-6 Rond Point des Champs Elysées/ INTER PARFUMS SA 13

3) Que le Président, le Directeur Général ou le gérant de ces sociétés soit un
des administrateurs de la société INTER PARFUMS, titulaire du présent bail;

4) Qu'au départ de la société INTER PARFUMS, les locaux, objet du présent bail,
soient rendus libres de toute occupation, les lieux formant dans la commune
intention des parties un tout indivisible.

En aucun cas, ces domiciliations ne devront créer de lien de droit entre ces
sociétés et le bailleur, qui n'aura à leur égard aucune obligation directe.

5) La société INTER PARFUMS restera donc seule responsable vis à vis du bailleur
de toute conséquence préjudiciable à celui-ci. Elle garantit la stricte
exécution des conditions ci-dessus et s'oblige à faire prendre le même
engagement écrit à toute société domiciliée qu'elle aura obligation de faire
connaître au bailleur.

16o Enseignes - Plaques commerciales : aucune plaque, enseigne, store ou
installation quelconque intéressant l'aspect extérieur ou l'aspect intérieur de
l'immeuble ne pourra être placée sans avoir été au préalable soumise à
l'agrément du bailleur qui sollicitera en tant que de besoin les autorisations
prévues au règlement de l'immeuble ou à tout autre règlement, cahier des charges
ou statuts auquel lui-même sera soumis, étant toutefois précisé que le preneur
fera son affaire personnelle des autorisations administratives exigées et du
règlement des taxes qui pourraient être exigées de ce fait.

Il ne pourra modifier ou faire modifier ladite façade, sans avoir au préalable
soumis les plans au bailleur, et sans que celui-ci ait autorisé la
transformation projetée, et ceci sous la surveillance de l'architecte du
bailleur, dont les honoraires de vacations seront à la charge du preneur.

17o Nantissement : Le preneur s'engage, s'il consentait des nantissements sur
son fonds de commerce, à en avertir le bailleur, et lui faire connaître les noms
et adresses des créanciers nantis dans les quinze jours de la constitution
desdits nantissements.

18o Clause de rigueur : Toutes les charges, clauses et conditions du présent
bail sont de rigueur. Toute dérogation du preneur sans autorisation expresse et
par écrit du bailleur n'aura d'effet qu'à titre de tolérance, et ne pourra
jamais être considérée comme ayant fait novation, ni porter jamais atteinte aux
présentes clauses et conditions, dont le bailleur aura toujours le droit
d'exiger la stricte exécution.

19o T.V.A. - Enregistrement - Frais : De payer le droit de bail, les frais de
timbre, d'enregistrement, les honoraires afférents au présent bail, aux
révisions du loyer et aux renouvellements éventuels du présent bail, et la
T.V.A. applicable.

Le bailleur a opté pour le régime de l'assujettissement à la taxe sur la valeur
ajoutée, dans le cadre prévu par le décret No 67-1126 du 22 décembre 1967
complétant la loi du 6 janvier 1966. Le preneur devra payer au bailleur la
T.V.A. au taux en vigueur en fonction du montant de son loyer en principal.

20o Élection de domicile : Pour l'exécution de présentes, le preneur fait
élection de domicile dans les lieux loués et le bailleur au domicile du Gérant
de l'immeuble. Ces domiciles sont attributifs de juridiction et toutes
significations et notifications y seront valablement faites.

Fait en trois exemplaires originaux, dont un pour l'enregistrement

à Paris le

LE PRENEUR (1)   LE BAILLEUR (1)

PJ : Plan des locaux

Barème des honoraires de la société DAUCHEZ ADB au jour des présentes.

(1) Faire précéder la signature de la mention manuscrite << lu et approuvé >> et
parapher chaque page.

 

 non-public area likely to contain Rond-Point des Champs E

weight-bearing structures or pipes.

DAUCHEZ

ADMINISTRATEURS DE BIENS

BAREME d'HONORAIRES

LOCATION (honoraires répartis par moitié entre le propriétaire et le locataire)

Sujet

Assiette Tarif HT Tarif TTC Baux habitation

Loyer net de charge de la 1 ère année

12,00%

14,352% Par année supplémentaire au-delà de 3 ans

1,00%

1,196% Parking annexe de l'habitation FORFAITAIRE

100,00

119,60 euros LOCATION (honoraires à la charge exclusive du locataire) Baux
habitation meublée

Loyer net de charge de la 1 ère année

10,00%

11,960% Par année supplémentaire

1,00%

1,196% Parking isolé

FORFAITAIRE

100,00

119,60 euros Baux commerciaux

Loyer HT de la 1ère année, ou

30,00%

35,88%

Loyer HT de la 1ère période triennale

10,00%

11,96%



REDACTION D'ACTES (honoraires répartis par moitié entre le propriétaire et le
locataire, sauf meublés à charge exclusive du locataire) Studio, 2 pièces, 3
pièces

Commission de location TTC

10,45%

12,50% 4 pièces et au dessus

8,36%

10,00% Parking annexe de l'habitation

FORFAITAIRE

30,00 euros

35,88 euros  REDACTION D'ACTES (honoraires à la charge exclusive du locataire)
Locaux commerciaux

Loyer annuel TTC avec un minimum de 400 euros TTC

1,00%

1,196% Parking isolé

FORFAITAIRE

30,00 euros 

35,88 euros 



ETAT DES LIEUX (honoraires répartis par moitié entre le propriétaire et le
locataire) STUDIO

FORFAITAIRE



117,06 euros 

140,00 euros  2 PIECES

133,78 euros 

160,00 euros  3 PIECES (Double living + 1 ch)

146,32 euros 

175,00 euros  4 ou 5 PIECES (Double living + 2 ou 3 ch)

229,93 euros 

275,00 euros  6 ou 7 PIECES (Double living + 4 ou 5 ch)

305,18 euros 

365,00 euros  ETAT DES LIEUX (honoraires à la charge exclusive du locataire)
Meublés et baux dérogatoires à la loi du 06/07/1989 (Majoration)

Montant forfaitaire TTC



des frais d'état des lieux

+ 30,00%

Locaux commerciaux < 100 m2



FORFAITAIRE

154,68 euros 

185,00 euros  Locaux commerciaux entre 100 et 200 m2

229,93 euros 

275,00 euros  Locaux commerciaux > 200 m2

305,18 euros 

365,00 euros 



REMBOURSEMENT DE FRAIS DU LOCATAIRE 1er Rappel Simple

FORFAITAIRE

8,36 euros 

10,00 euros  2nd Rappel Simple

16,72 euros 

20,00 euros  Frais d'établissement sur avis de quittancement

1,67 euros 

2,00 euros 



RENOUVELLEMENT DES BAUX ET AVENANTS (Pour l'habitation, honoraires répartis par
moitié entre le propriétaire et le locataire) Habitation

Loyer net de charge de la 1ère année

3,00%

3,588% Commercial

Loyer net de charge HT de la 1ère année

5,00%

5,980% Négociation Bail Commercial (majoration)

Loyer net de charge HT de la 1ère année

3,00%

3,588%



REVISION TRIENNALE POUR LES LOCAUX COMMERCIAUX Jusqu'à 30500 euros de loyer
annuel HT

FORFAITAIRE

260,00 euros 

310,96 euros  Au dessus de 30500 euros de loyer annuel HT

460,00 euros 

550,16 euros 



GESTION LOCATIVE (Honoraires pour la compte du propriétaire bailleur) Au maximum

Sommes encaissées TTC

8,360%

10% Au minimum

FORFAITAIRE Annuel

610,00 euros 

729,56 euros   Frais Fixes de gestion

Par locataire et par an

20,00 euros 

23,92 euros   Déclaration Foncier (minimum)

Chaque déclaration

50,00 euros 

59,80 euros   Suivi des travaux exceptionnels

Montant des travaux TTC (suivant mission)

2 à 5 %

2,39 à 5,98%



VENTE (Honoraires pour le compte du propriétaire vendeur) Habitation /
Commercial

Prix de vente hors taxe et hors droits

4.18 à 8,36%

5 à 10%

TVA en vigueur au 17 janvier 2005 :19,60%Barème n9 du 17/01/2005